DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/4/2021 is acknowledged.

Claims 7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.

Applicant's election with traverse of species G in the reply filed on 3/4/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden if all species are examined.  This is not found persuasive because the examination of all species would require the search for multiple systems that are utilized for numerous functions.  The applicant has indicated that different and distinct devices are required to perform each different coupling step and therefore each of these devices must also be separately searched.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US 8,146,953), hereinafter called 953.
	953 discloses: A method of using a pipe cap assembly to periodically access a normally-sealed system, the normally-sealed system including at least one pipe, the method comprising the steps of: a) attaching a pipe cap (11) to the at least one pipe of the normally-sealed system, the pipe cap including a cylindrical connector portion with an opening extending therethrough, the cylindrical connector portion including exterior threads (11b) formed thereupon; b) threading a transition cap (12) over the cylindrical connector portion of the pipe cap when the normally-sealed system does not require access, the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 953 as applied to claim 1 above, and further in view of Meisinger et al. (US 4,688,830), hereinafter called 830.
	830 teaches: wherein the step of coupling a device to the access port of the transition fitting includes the step of removing/venting a fluid from the normally-sealed system, and wherein the device coupled to the access port is a drain/vent hose (Figs. 3/4); wherein the transition fitting includes an internally-threaded fastener engaged around the tubular port of the transition fitting, and wherein the step of fastening the transition fitting to the cylindrical connector portion of the pipe cap includes the step of engaging the internal-threads of the fastener over the external threads of the cylindrical connector portion of the pipe cap (Fig. 5).  Therefore it would have been obvious to a person skilled in the art, at the time of filing, to modify 953 in view of 830 for the predictable result of providing a quick fluid tight seal to minimize maintenance time.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 953 as applied to claim 1 above, and further in view of Vassalotti et al. (US 4,470,946), hereinafter called 946.
	946 teaches: wherein the normally-sealed system is a nuclear power plant (Fig. 1); wherein the step of coupling a device to the access port of the transition fitting is performed in conjunction with refueling the nuclear power plant (Column 1, lines 5+);wherein the step of coupling a device to the access port of the transition fitting includes at least one of the group of steps of draining fluid from, venting fluid from, and adding fluid to, the nuclear power plant during refueling of the nuclear power plant (Column 1, lines 5+).  Therefore it would have been obvious to a person skilled in the art, at the time of filing, to modify 953 in view of 946 for the predictable result of minimizing radiation exposure to personnel during outages by making connecting operations quicker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marshall P O'Connor whose telephone number is (571)270-5928.  The examiner can normally be reached on Mon-Thurs, 7:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARSHALL P O'CONNOR/Primary Examiner, Art Unit 3646